619 S.E.2d 854 (2005)
359 N.C. 854
STATE of North Carolina
v.
Kenneth Wayne GOFORTH.
No. 389P05.
Supreme Court of North Carolina.
August 18, 2005.
Julie Ramseur Lewis, Assistant Public Defender, for Kenneth Wayne Goforth.
Anne M. Middleton, Assistant Attorney General, Roxann Vaneekhoven, District Attorney, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 25th day of July 2005 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 18th day of August 2005."